2016 UT App 203



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                      NIKOLAOS ANTONIO,
                          Appellant.

                      Per Curiam Decision
                        No. 20151070-CA
                    Filed September 29, 2016

         Third District Court, West Jordan Department
               The Honorable Charlene Barlow
                         No. 141401850

          Alexandra S. McCallum and Christine Seaman,
                    Attorneys for Appellant
          Simarjit S. Gill and Craig N. Stanger, Attorneys
                             for Appellee

Before JUDGES MICHELE M. CHRISTIANSEN, KATE A. TOOMEY, and
                   DAVID N. MORTENSEN.

PER CURIAM:

¶1      Nikolaos Antonio appeals his convictions on three counts
of violating a protective order. Specifically, he asserts that the
trial court erred in denying his motion for a directed verdict, in
which he asserted that the State failed to present sufficient
evidence of intent.

¶2      When a motion for a directed verdict is based on an
insufficiency of the evidence claim, appellate courts “will uphold
the trial court’s decision [to deny the motion] if, upon reviewing
the evidence and all inferences that can be reasonably drawn
from it, [the appellate court] concludes that some evidence exists
from which a reasonable jury could find that the elements of the
                           State v. Antonio


crime had been proven beyond a reasonable doubt.” State v.
Montoya, 2004 UT 5, ¶ 29, 84 P.3d 1183 (citation and internal
quotation marks omitted). The State must produce evidence of
each element of the crime charged. Id. The evidence must be
viewed in the light most favorable to the State. Id. If there is any
evidence to support each element of the crime charged, “it is the
trial court’s duty to submit the case to the jury.” Id. ¶ 33. (citation
and internal quotation marks omitted).

¶3     At trial, the State presented evidence that Antonio had
been served with the protective order and that he subsequently
called Victim three times in one day. Although Antonio
concedes there was contact, he asserts that the State failed to
present evidence that he knew the protective order was in place,
particularly in light of his own testimony that he thought the
order was ineffective because he had filed a motion to set it
aside. However, evidence was presented that would support the
inference that Antonio knew the protective order was in place.

¶4      The conversation in the first phone call indicates that
Antonio knew he should not call Victim. Additionally, the
investigating officer testified that Antonio had acknowledged
that he was aware of the protective order. Viewing the evidence
in the light most favorable to the State, the evidence was
sufficient to support the element of intent and to permit the case
to be submitted to the jury. Accordingly, the trial court did not
err in denying Antonio’s motion for a directed verdict.

¶5      Although Antonio frames the issue as a challenge to the
trial court’s denial of his motion, he also seems to argue that the
evidence was insufficient to support the jury verdict itself. Even
if analyzed as a separate issue, the result is the same. Appellate
courts “review the evidence and all inferences which may
reasonably be drawn from it in the light most favorable to the
verdict of the jury.” State v. Nielsen, 2014 UT 10, ¶ 46, 326 P.3d
645. A jury verdict may be reversed only when the evidence “is



20151070-CA                       2                2016 UT App 203
                         State v. Antonio


sufficiently inconclusive or inherently improbable that
reasonable minds must have entertained a reasonable doubt that
the defendant committed the crime of which he or she was
convicted.” Id. (citation and internal quotation marks omitted).
Circumstantial evidence can be sufficient to sustain a verdict. See
id. ¶ 47. Furthermore, where conflicting evidence is presented,
appellate courts “assume that the jury believed the evidence that
supports the verdict.” State v. Fedorowicz, 2002 UT 67, ¶ 40, 52
P.3d 1194.

¶6     As noted above, sufficient evidence was presented to
permit the jury to find that Antonio knew that the protective
order was in place and, thus, that he knowingly or intentionally
violated the order. Antonio’s testimony to the contrary does not
change the outcome because “determinations regarding witness
credibility . . . are solely within the jury’s province.” State v.
White, 2011 UT App 162, ¶ 8, 258 P.3d 594. Although Antonio
argues that he established that he did not know of the order, it is
apparent that the jury chose to give other witness testimony
greater weight and “believed the evidence that support[ed] the
verdict.” See Fedorowicz, 2002 UT 67, ¶ 40.

¶7    Affirmed.




20151070-CA                     3               2016 UT App 203